F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         OCT 5 2000
                                  TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                             Clerk

 TERRY COLEMAN,

          Plaintiff-Appellant,
 v.                                                    No. 00-3109
 SHERIFF, Wyandotte County, Kansas;            (D.C. No. 00-CV-3002-GTV)
 J.B. HOPKINS, Jail Administrator;                       (D.Kan.)
 JOANNE TREYHE, Mail Clerk,
 Wyandotte County Detention Center;
 CARLA HARRIS, Classification
 Worker, Wyandotte County Detention
 Center; DAVID CLINTSMAN, Deputy
 Sheriff, Wyandotte County Sheriff’s
 Office,

          Defendants-Appellees.




                             ORDER AND JUDGMENT        *




Before SEYMOUR , Chief Judge, EBEL and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Terry Coleman, a state inmate appearing pro se, appeals the district court’s

dismissal of his 42 U.S.C. § 1983 action. Coleman claims that the defendants

conspired to interfere with his mail. He also claims that he was placed in

administrative segregation in retaliation for exercising his First Amendment

rights. The district court dismissed the complaint because it failed to state a

claim for which relief could be granted. We affirm.

                          Interference with Coleman’s Mail

      On August 18, 1999, the District Court for the Western District of

Missouri sent an order via certified mail to Coleman at the Wyandotte County

Jail, instructing him to correct defects in a complaint in a civil action in that

court. At the time the order was sent, Coleman was in the Brown County Jail in

Minneapolis, Kansas. The return receipt was signed by Mary E. Nichols. The

envelope was stamped “refused” and “return to sender.” It is unclear whether

there was an attempt to forward the mail to the Brown County Jail.

      Coleman contends that the mailing was received at the Wyandotte County

Jail on August 19 because mail takes only one day to travel between Missouri and

Kansas. August 19 is significant to Coleman because on that date David

Clintsman commented to Coleman that “Missouri Probation and Parole just called


                                           2
about you.” Clintsman also asked the deputies at the Ottawa County Jail: “Is

this one here [Coleman] trying to quote federal law to you guys?” The receipt

shows the mail was not actually received until August 22, however, so there is no

evidence that Clintsman’s comments were linked to the mail.

      When Coleman returned to the Wyandotte County Jail, he learned the

Missouri district court had dismissed his complaint for failure to comply with the

court’s order. Coleman filed a grievance with the mail clerk, Joanne Treyhe, who

responded that Coleman had not received any legal mail in August. Coleman

notified the district court that he did not receive the order and the court vacated

the dismissal.

      Coleman argues that the defendants continue to tamper with his mail

because his motion to subpoena phone records and motion to appoint counsel did

not reach the court. Coleman’s correspondence with the district court shows that

Coleman resubmitted the motions and the court received them.

      Coleman is correct that he has a constitutional right to adequate, effective,

and meaningful access to the courts.   See Bounds v. Smith , 430 U.S. 817, 828

(1977); Love v. Summit County , 776 F.2d 908, 912 (10th Cir. 1985). However,

to bring a claim based on the denial of access to the courts, a party must show

actual injury. See Lewis v. Casey , 518 U.S. 343, 350 (1996);   Treff v. Galetka ,

74 F.3d 191, 194 (10th Cir. 1996). There is no reason to believe that Coleman’s


                                          3
litigation has been prejudiced. The court vacated the dismissal that was caused

by Coleman’s failure to receive the court order. Coleman refiled his motion to

subpoena phone records and motion to appoint counsel and the court received

them. Coleman argues that he could prove a conspiracy to interfere with his mail

if the Missouri district court had granted his motion to subpoena evidence.

However, decisions made by a federal district court in Missouri are not

reviewable by this court.

                               Administrative Segregation

       Coleman contends his constitutional rights have been violated because he

was placed in administrative segregation from November 22 through December 8,

1999, in retaliation for the grievance he filed.

       In order to base a § 1983 claim on administrative segregation, Coleman

needs to show that the prison condition complained of presents the type of

atypical, significant deprivation in which a state might conceivably create a

liberty interest.   See Sandin v. Conner , 515 U.S. 472, 484 (1995);   Cosco v.

Uphoff , 195 F.3d 1221, 1223 (10th Cir. 1999). An allegation of administrative

segregation, without allegations that the conditions of that segregation are

atypical and significant, is insufficient. “‘[A]dministrative segregation is the sort

of confinement that inmates should reasonably anticipate receiving at some point

in their incarceration.’”   Penrod v. Zavaras , 94 F.3d 1399, 1407 (10th Cir. 1996)


                                            4
(quoting Hewitt v. Helms , 459 U.S. 460, 468 (1983)). Coleman has made no

allegations of facts that suggest the conditions of his administrative segregation

were significant or atypical.

      AFFIRMED. Coleman is reminded that he is obligated to continue making

partial payments on his filing fees until they are paid in full. The mandate shall

issue forthwith.

                                              Entered for the Court

                                              Mary Beck Briscoe
                                              Circuit Judge




                                          5